DETAILED ACTION
	This is in response to communication received on 1/25/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/7/20.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/25/21 is acknowledged.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow US Patent Number 5,849,838 hereinafter BARLOW further in view of Patel et al. US 2015/0274946 hereinafter PATEL, Sarkis US PGPub 2014/0087156 hereinafter SARKIS and Mrozinski US Patent Number 5,399,373 hereinafter MROZINSKI.
As for claim 23, BARLOW teaches “This invention relates to an aqueous emulsion scratch cover composition for covering scratches in finished wooden furniture and other finished wooden articles” (column 1, lines 6-8) and “In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the underlying wood to the finished wood surface” (column 7, lines 14-18), i.e. a method of using a composition for a wood restorer with a stain.
BARLOW is silent on dusting a wood surface. 
MROZINSKI teaches “The present invention provides repair processes for varying degrees of damage to one or more articles having wood-like appearance” (column 2, lines 25-27).
MROZINSKI teaches “Process I repairs damage to one or both of outer surface 50 and protective layer 40. The damaged area is 50 cleaned, preferably with a clean cotton cloth soaked with acetone, to remove any dirt or grease residing on the surface of the article” (column 3, lines 49-53), i.e. dusting a wood surface… to form a cleaned surface.
It would have been obvious to one of ordinary skill in the art to have a step of dusting a wood surface… to form a cleaned surface in the process of BARLOW because MROZINKSI teaches that doing so can remove any dirt or grease residing on the surface.
wiping the cleaned wood surface using a composition to cleanse and restore the cleaned wood surface.
BARLOW further teaches “These and other objects of the present invention are provided by an aqueous oil-in-water emulsion scratch cover composition for wooden furniture and other finished wooden articles comprising… C. an effective amount, more preferably from about 0.01 % to 5% of the total composition, and most preferably from about 0.05% to 0.5%, of a polymeric electrostatic emulsifier for forming oil-in-water emulsions which is a modified polymer… D. water comprising the balance of the composition to form an oil-in-water emulsion wherein the composition is substantially free of any added volatile organic solvents” (column 2, lines 66 – column 3, line 1), and “In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the underlying wood to the finished wood surface” (column 7, lines 14-18), i.e. wherein the composition comprises a polymer emulsion… a stain and a first water, wherein the water forms the balance of the composition.
BARLOW is silent on wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion and a high density polyethylene emulsion.
PATEL teaches “The present invention relates to a liquid or semisolid wood-filling composition” (paragraph 10, lines 1-2) and “The described invention relates in general to compositions for repairing wood and similar surfaces” (paragraph 2, lines 1-2).
PATEL further teaches “(a) a styrene butadiene latex” (claim 12, lines 2), “(d) a slump resister, wherein the slump resister further includes high-density polyethylene fibers” (claim 12, lines 12-13) and “(e) water” (claim 12, line 17), i.e. a polymer emulsion, wherein the polymer emulsion comprises a styrene… copolymer emulsion; and a high density polyethylene emulsion… a first water, wherein the first water forms the balance of the composition.
PATEL further teaches “This composition further includes one or more styrene butadiene rubber (SBR) polymers and glass or ceramic microspheres that provide superior product performance, primarily with regard to durability and stainability” (paragraph 10, lines 4-7).
PATEL is silent on a styrene acrylic copolymer emulsion.
BARLOW teaches “Floor care programs today are primarily used to both protect and enhance the appearance of a floor substrate” (paragraph 2, lines 1-2).
BARLOW further teaches “Suitable first polymer compositions can include, but are not limited to, at least one of… a styrene-acrylic emulsion polymer, a styrene- butadiene emulsion polymer, and a combination thereof” (paragraph 37, lines 19-23), i.e. wherein styrene-acrylic is a known equivalent to styrene butadiene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a polymer emulsion, wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion; and a high density polyethylene emulsion in the process of BARLOW because PATEL teaches that styrene-butadiene copolymer emulsion; and high density polyethylene emulsion provides a product with durability and stainability with slump resistance, and BARLOW teaches the styrene-acrylic copolymer are known equivalents to the styrene-butadiene copolymer. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  
As for claim 24, BARLOW is silent on dusting a wood surface. 
MROZINSKI teaches “The present invention provides repair processes for varying degrees of damage to one or more articles having wood-like appearance” (column 2, lines 25-27).
MROZINSKI teaches “Process I repairs damage to one or both of outer surface 50 and protective layer 40. The damaged area is 50 cleaned, preferably with a clean cotton cloth soaked with acetone, to dusting the… surface with a dust rag… to form a cleaned surface.
It would have been obvious to one of ordinary skill in the art to have a step of dusting the… surface with a dust rag… to form a cleaned surface in the process of BARLOW because MROZINKSI teaches that doing so can remove any dirt or grease residing on the surface.
As for claim 25, BARLOW further teaches “The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish” (column 9, lines 51-55), i.e. wiping the cleaned wood surface with a clean, composition-dampened cloth to cleanse and restore the cleaned wood surface.
As for claim 26, BARLOW further teaches “The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish” (column 9, lines 51-55), i.e. wherein the wood surface has a scratch and wherein the composition reduces the appearance of the scratch.
As for claim 27, BARLOW teaches “This invention relates to an aqueous emulsion scratch cover composition for covering scratches in finished wooden furniture and other finished wooden articles” (column 1, lines 6-8) and “In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the underlying wood to the finished wood surface” (column 7, lines 14-18), i.e. a method of using a composition for a wood restorer with a stain.
BARLOW is silent on sweeping a wood surface. 
MROZINSKI teaches “The present invention provides repair processes for varying degrees of damage to one or more articles having wood-like appearance” (column 2, lines 25-27).
 and protective layer 40. The damaged area is 50 cleaned, preferably with a clean cotton cloth soaked with acetone, to remove any dirt or grease residing on the surface of the article” (column 3, lines 49-53), i.e. sweeping a wood surface… to form a cleaned surface.
It would have been obvious to one of ordinary skill in the art to have a step of sweeping a wood surface… to form a cleaned surface in the process of BARLOW because MROZINKSI teaches that doing so can remove any dirt or grease residing on the surface.
BARLOW further teaches “The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish” (column 9, lines 51-55), i.e. wiping the cleaned wood surface using a composition to cleanse and restore the cleaned wood surface.
BARLOW further teaches “These and other objects of the present invention are provided by an aqueous oil-in-water emulsion scratch cover composition for wooden furniture and other finished wooden articles comprising… C. an effective amount, more preferably from about 0.01 % to 5% of the total composition, and most preferably from about 0.05% to 0.5%, of a polymeric electrostatic emulsifier for forming oil-in-water emulsions which is a modified polymer… D. water comprising the balance of the composition to form an oil-in-water emulsion wherein the composition is substantially free of any added volatile organic solvents” (column 2, lines 66 – column 3, line 1), and “In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the underlying wood to the finished wood surface” (column 7, lines 14-18), i.e. wherein the composition comprises a polymer emulsion… a stain and a first water, wherein the water forms the balance of the composition in ranges that appear to overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
BARLOW is silent on wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion and a high density polyethylene emulsion.
PATEL teaches “The present invention relates to a liquid or semisolid wood-filling composition” (paragraph 10, lines 1-2) and “The described invention relates in general to compositions for repairing wood and similar surfaces” (paragraph 2, lines 1-2).
PATEL further teaches “(a) a styrene butadiene latex” (claim 12, lines 2), “(d) a slump resister, wherein the slump resister further includes high-density polyethylene fibers” (claim 12, lines 12-13) and “(e) water” (claim 12, line 17), i.e. a polymer emulsion, wherein the polymer emulsion comprises a styrene… copolymer emulsion; and a high density polyethylene emulsion… a first water, wherein the first water forms the balance of the composition.
PATEL further teaches “This composition further includes one or more styrene butadiene rubber (SBR) polymers and glass or ceramic microspheres that provide superior product performance, primarily with regard to durability and stainability” (paragraph 10, lines 4-7).
PATEL is silent on a styrene acrylic copolymer emulsion.
BARLOW teaches “Floor care programs today are primarily used to both protect and enhance the appearance of a floor substrate” (paragraph 2, lines 1-2).
BARLOW further teaches “Suitable first polymer compositions can include, but are not limited to, at least one of… a styrene-acrylic emulsion polymer, a styrene- butadiene emulsion polymer, and a combination thereof” (paragraph 37, lines 19-23), i.e. wherein styrene-acrylic is a known equivalent to styrene butadiene.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a polymer emulsion, wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion; and a high density polyethylene emulsion in the process of BARLOW because PATEL teaches that styrene-butadiene copolymer emulsion; and high density polyethylene emulsion provides a product with durability and stainability with slump resistance, and BARLOW teaches the styrene-acrylic copolymer are known equivalents to the styrene-butadiene copolymer. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  
As for claim 28, BARLOW is silent on dusting a wood surface. 
MROZINSKI teaches “The present invention provides repair processes for varying degrees of damage to one or more articles having wood-like appearance” (column 2, lines 25-27).
MROZINSKI teaches “Process I repairs damage to one or both of outer surface 50 and protective layer 40. The damaged area is 50 cleaned, preferably with a clean cotton cloth soaked with acetone, to remove any dirt or grease residing on the surface of the article” (column 3, lines 49-53), i.e. sweeping a wood surface with… a dust rag… to form the cleaned wood surface.
It would have been obvious to one of ordinary skill in the art to have a step of sweeping a wood surface with… a dust rag… to form the cleaned wood surface in the process of BARLOW because MROZINKSI teaches that doing so can remove any dirt or grease residing on the surface.
As for claim 29, BARLOW further teaches “The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish” (column 9, lines 51-55), i.e. wiping the cleaned wood surface with a clean, composition-dampened cloth to cleanse and restore the cleaned wood surface.
As for claim 30, BARLOW further teaches “The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish” (column 9, lines 51-55), i.e. wherein the wood surface has a scratch and wherein the composition reduces the appearance of the scratch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717